DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Quayle Action Response dated February 22, 2021.  Claims 1-21 are presently pending and are presented for examination.

Allowability of the claims
The following is a reason for holding allowability of the claims:

The claim features of controlling a vehicle based upon planned states of the vehicle based upon cumulative lateral distances, rates of changes of lateral distances and second order of lateral rates of changes, when considered in view of other claimed features renders the claims novel and non-obvious in view of the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes U.S. Patent Publication Nos. 2020/0225673 and 2019/0049968 which are related to autonomous vehicle and object detection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Examiner, Art Unit 3669